Citation Nr: 9910603	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  97-33 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.

2.  Entitlement to an earlier effective date for the 
assignment of a 10 percent evaluation for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1968 to November 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The issue of an increased evaluation for bilateral hearing 
loss will be addressed in the REMAND portion of this 
decision.


FINDING OF FACT

The August 1972 rating decision, which granted service 
connection for tinnitus, is not final.


CONCLUSION OF LAW

An effective date of March 10, 1976, for the award of a 10 
percent rating for tinnitus, is warranted.  38 C.F.R. § 3.114 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a February 1972 rating decision, the veteran was granted 
service connection for bilateral hearing loss and assigned a 
zero percent rating.  At an August 1972 VA examination, the 
veteran was diagnosed with tinnitus.  In an August 1972 
rating decision, the veteran's disability was recharacterized 
as bilateral hearing loss with tinnitus.  Because VA 
regulations did not allow a separate evaluation for tinnitus 
at that time (August 1972), the veteran's tinnitus was rated 
together with hearing loss and assigned a zero percent 
rating.

Effective March 10, 1976, the Schedule for Rating 
Disabilities was changed to allow for a separate 10 percent 
evaluation for tinnitus.  See 41 Fed. Reg. 11298 (Mar. 18, 
1976).

VA has promulgated regulations that specifically deal with 
the question of ascertaining effective dates for grants of 
service connection based on changes of law or regulation.  
These provisions, set forth at 38 C.F.R. § 3.114, stipulate, 
in pertinent part, that the effective date shall not be 
earlier than the effective date of the liberalizing change.  
If the claim is reviewed at the initiative of VA within one 
year of the effective date of the change, or if the review is 
undertaken at the request of the claimant within that one 
year period, the effective date of the award will be the 
effective date of the change.  However, if the claim is 
reviewed at the claimant's request more than one year 
subsequent to the effective date of the change, benefits may 
be awarded for a period of one year prior to the date of 
receipt of that request.  See 38 C.F.R. § 3.114(a)(3).

However, the Board acknowledges the argument of the veteran's 
representative, wherein he has stated that since the 
September 1, 1972 letter accompanying the statement of the 
case was addressed incorrectly (Box 281 instead of the 
correct Box number 291), the veteran did not receive the 
statement of the case and could not therefore pursue his 
claim, and "he would have been left dangling in a period of 
time in which it might have been opportune for him to obtain 
that earlier effective date of 1976 for the tinnitus."  

The Board is persuaded that the veteran never received the 
September 1972 letter and the accompanying statement of the 
case.  The letter was clearly addressed incorrectly, and the 
veteran has indicated that he did not recall ever receiving 
it.  The Board has reviewed the various communications and 
statements from the veteran.  They lend weight to the 
argument that the veteran never even knew he had been granted 
service connection for tinnitus until recently. In view of 
the foregoing, the Board finds that the veteran has 
essentially had an ongoing appeal on this issue since August 
1972.  Accordingly, the Board finds that the veteran is 
entitled to an effective date of March 10, 1976 (the 
effective date that the Schedule for Rating Disabilities was 
changed to allow for a separate 10 percent evaluation for 
tinnitus) for a 10 percent rating for tinnitus.  38 C.F.R. 
§ 3.114.


ORDER

An effective date of March 10, 1976 for the award of a 10 
percent rating for tinnitus, is warranted.


REMAND

When a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran generally applies.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991); White v. Derwinski, 1 Vet. App. 519, 521 
(1991).  As discussed earlier in the decision portion of this 
appeal, the Board has found that the veteran has had an 
ongoing appeal since August 1972.  The ongoing appeal also 
pertains to the veteran's claim for an increased rating for 
bilateral hearing loss.  Under the circumstances, the 
veteran's increased rating claim must also be reviewed by the 
RO in light of the old rating criteria in effect since the 
veteran's claim was filed.  It is noted that the criteria for 
rating hearing loss were changed effective March 10, 1976 and 
November 18, 1987.  Therefore, the veteran will have to be 
rated under the old and new provisions of Diagnostic Code 
6100, with application of the version most favorable to the 
veteran.  Karnas, supra.  Also, it is important, in case of a 
denial of his claim for increase, that he be informed in a 
statement of the case of the diagnostic criteria applicable 
since 1972

Accordingly, the case is hereby REMANDED to the RO for the 
following:

The RO should review the record and 
determine whether an increased 
evaluation is warranted under the 
criteria for rating bilateral hearing 
loss effective in 19776 and 1987.  If 
the decision is adverse to the 
veteran, he and his representative 
should be furnished a supplemental 
statement of the case informing them 
of the old criteria and they should 
be afforded an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review. 

The purpose of this remand is to afford the veteran due 
process of law.  The Board intimates no opinion as to the 
eventual determination to be made in this case. 



		
	BRUCE KANNEE	
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans' 
Appeals.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Board's decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1998).



